DETAILED ACTION

Status
This communication is in response to Applicant’s “RESPONSE TO OFFICE ACTION DATED August 5, 2021” filed on November 10, 2021 (hereinafter “Amendment”).  In the Amendment filed November 10, 2021, Applicant cancelled Claims 33-49; added Claims 50-69; and submitted a replacement sheet for Figure 2 of the drawings.  Therefore, Claims 50-69 are pending and presented for examination.  Of the pending claims, Claims 50, 59 and 68 are independent claims.  

Examiner notes that Applicant previously filed a “national stage” application on September 11, 2019, and subsequently filed a “Preliminary Amendment” on November 7, 2019.  In the Preliminary Amendment, Applicant cancelled Claims 1-32; and added Claims 33-49 (now cancelled).

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

Applicant’s disclosure has published as U.S. Patent Application Publication No. 2020/0118158 of PANG et al. (hereinafter “Pang”).


Priority/Benefit Claim
This application is a U.S. national stage application of PCT application number PCT/CN2017/076719 having a priority filing date of 3/15/2017 (PCT filing date).




Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment labels Figure 2 of Applicant’s drawings as “Prior art” and, therefore, overcomes the objection to Applicant’s drawings; consequently, the Examiner withdraws all drawing objection(s).
Applicant’s Amendment overcomes all previous rejections to Claims 33-49 under 35 U.S.C. § 112; therefore, the Examiner withdraws all previous § 112 rejections.  However, Applicant’s Amendment introduces new rejections to Claims 50-69 under 35 U.S.C. § 112; therefore, the Examiner asserts the new rejections to Claims 50-69 under 35 U.S.C. § 112, as provided below.
Applicant’s Amendment overcomes all previous rejections to Claims 33-49 under 35 U.S.C. § 101; therefore, the Examiner withdraws all previous § 101 rejections.  However, Applicant’s Amendment introduces new rejections to Claims 50-69 under 35 U.S.C. § 101; therefore, the Examiner asserts the new rejections to Claims 50-69 under 35 U.S.C. § 101, as provided below.
Applicant’s Amendment overcomes all prior art rejections to Claims 33-49 under 35 U.S.C. § 103; therefore, the Examiner withdraws all previous § 103 rejections.  However, Applicant’s Amendment introduces new rejections to Claims 50-69 under 35 U.S.C. § 103 of the AIA ; therefore, the Examiner asserts the new prior art rejections to Claims 50-69, as provided below under § 103.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) of the America Invents Act (AIA ):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-69 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Independent Claims 50, 59 and 68 recite the following claim limitations: 
“determin[ing] a matched advertisement based on the second advertisement position identifier, the second application information, the second network information and the second device information;”.


However, after reviewing Applicant’s disclosure, particularly specification paragraphs [0035], [0106], [0108] and [0179] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2020/0118158 of PANG et al. (“Pang”), which corresponds to this patent application, and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing Applicant’s claim limitations above, a lack of adequate written description appears to exist in Applicant’s claimed invention.  More specifically regarding § 112(a), Applicant’s specification at paragraphs [0106] and [0108] of Pang respectively indicate that “the advertising platform server may determine a matched advertisement” and “any existing algorithm may be used to determine the matched advertisement based on the advertisement position identifier, the application information, the network information, and the device information” (emphases added by Examiner).  However, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for Applicant’s claimed computer-implemented function of determining a matched advertisement based on an advertisement position identifier, application information, network information and device information using any existing algorithm.  Applicant’s concept/idea is claimed and described in terms of generic functional language specifying a desired result based on four inputs, but Applicant’s disclosure does not sufficiently identify how the determination function can performed/accomplished with an existing algorithm or how the result of a matched advertisement determination is achieved using any existing algorithm.  None of the additional claim features illuminate how the claimed function of determining a matched advertisement based on an advertisement position identifier, application information, network information and device information can be performed. For example, how is a matched advertisement determined based on an advertisement position identifier, application information, network information and device information?  What are the existing algorithms that may be used?  How does the advertising platform server use any existing algorithm to determine a matched advertisement based on an advertisement position identifier, application information, network information and device information?  The generic nature of Applicant’s claims results in a claim scope that encompasses any and nearly all ways that these determination step may be achieved, including those known to the inventor at the time of the invention and, critically, those Pang.  However, with respect to the determination function claimed, Applicant’s disclosure does not disclose any logical steps or algorithm the server can employ.  Accordingly, Applicant’s disclosure has not satisfied the written description requirement of AIA  35 U.S.C. 112(a), because Claims 50, 59 and 68 encompass inventions that the Applicant did not possess at the time of the invention.  Since Applicant’s disclosure does not provide an adequate/sufficient description (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) to demonstrate to one of ordinary skill in the art that the inventor(s) possessed the scope of Applicant’s claimed invention, independent Claims 50, 59 and 68 each lack an adequate written description and, therefore, are rejected under AIA  35 U.S.C. 112(a).  Please see MPEP § 2161.01 for further guidance, including MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Claims 51-58 and 60-67 depend from independent Claim 50, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 51-58 and 60-67 are rejected under 35 U.S.C. 112(a) of the AIA .  Similarly, Claim 69 directly depends from Claim 68, but does not resolve the above issues and directly inherits the deficiencies of independent Claim 68; therefore, Claim 69 is rejected under 35 U.S.C. 112(a) of the AIA .



Claims 50-69 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).

§ 112(b): Regarding independent Claims 50, 59 and 68, since it is unclear as to what the phrase “the second advertisement position identifier” (bolding emphases added) makes antecedent reference to in Applicant’s independent claims, Claims 50, 59 and 68 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the second advertisement position identifier” references a second advertisement position identifier not specifically/positively recited in these independent claims, references recited “an advertisement position identifier” which may or may not include a second advertisement position identifier, references recited “second application information” which may or may not a second advertisement position identifier, references some combination thereof, or references something else in Applicant’s independent claims.  Thus, there is insufficient antecedent basis for subsequent recitations of the phrase “the second advertisement position identifier” recited in Applicant’s independent claims, and therefore, Claims 50, 59 and 68 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the second advertisement position identifier” as recited in Claims 50, 59 and 68, is understood to be any advertisement position identifier.  Appropriate corrections are required.

§ 112(b): Regarding independent Claims 50 and 59, since it is unclear as to what the phrase “the advertiser” (bolding emphasis added) makes antecedent reference to in Claims 50 and 59, independent Claims 50 and 59 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the advertiser” references an advertiser not specifically/positively recited in these independent claims, references recited “advertising platform server” which may or may not include an advertiser, references recited “advertising monitoring server” which may or may not include an advertiser, references some combination thereof, or references something else in Claims 50 and 59.  Likewise, there is insufficient antecedent basis for subsequent recitations of the phrase “the advertiser” recited in Claims 50 and 59, and therefore, Claims 50 and 59 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the advertiser” as recited in Claims 50 and 59, is understood to be any advertiser.  Appropriate corrections are required.


§ 112(b): Each of Claims 50 and 59 at least twice introduces the phrase “…monitoring URL…” and then subsequently introduces recitations of “the monitoring URL”; therefore, it is unclear as to what later-recited phrase(s) of “the monitoring URL” refers to in each claim — there is insufficient antecedent basis for the phrase(s) “the monitoring URL” recited in each of independent Claims 50 and 59.  Thus, Claims 50 and 59 are rejected under 35 U.S.C. 112(b) of the AIA , as being indefinite.  For example, it is unclear as to whether the phrase “the monitoring URL” references the first-recited “…original monitoring URL”, the secondly introduced “a monitoring URL”, or both recitations to “monitoring URL” introduced in Claims 50 and 59.  As currently presented, recitation of “the monitoring URL” in independent Claims 50 and 59 are each amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  For purposes of this Office action, “the monitoring URL”, as recited in Claims 50 and 59, is understood to be any monitoring URL previously introduced.  Appropriate corrections are required.

§ 112(b): Furthermore regarding independent Claims 50 and 59, since it is unclear as to what the phrase “the application client” (bolding emphasis added) makes antecedent reference to in Claims 50 and 59, independent Claims 50 and 59 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the application client” references an application client not specifically/positively recited in these independent claims, references recited terminal which may or may not include an application client, references some combination thereof, or references something else in Claims 50 and 59.  There is insufficient antecedent basis for subsequent recitations of the phrase “the application client” recited in Claims 50 and 59, and therefore, Claims 50 and 59 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the application client” as recited in Claims 50 and 59, is understood to be any application client.  Appropriate corrections are required.

§ 112(b): Claims --60-67 reciting “[t]he system of claim 50” are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant method…; wherein the method comprises…” (bolding emphasis added to the subject matter recited in Claim 50).  However, Claims --60-67, which currently depend from Claim 50, recite “[t]he system of claim 50” — not the “method of Claim 50”.  Examiner notes that Claim 50 recites a method as its claimed subject matter.  Therefore, the language recited in Claims 60-67 referring to the system does not further limit the subject matter claimed of Claim 50 (i.e., method of Claim 50).  Consequently, Claims --60-67 are rejected under 35 U.S.C. 112(b) as being indefinite.  In an effort to assist Applicant, it is suggested that Claims --60-67 be amended to either refer to “[t]he system of independent Claim 59” or refer to the “[t]he method of claim 50”.  Appropriate corrections are required.

§ 112(b): Regarding independent Claim 68, since it is unclear as to what the phrase “the advertisement” (bolding emphasis added) makes antecedent reference to in Claim 68, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the advertisement” references an advertisement not specifically/positively recited in Claim 68, references recited ad traffic, references some combination thereof, or references something else recited in Claim 68.  There is insufficient antecedent basis for subsequent recitations of the phrase “the advertisement” recited in Claim 68, and therefore, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the advertisement” as recited in Claim 68, is understood to be any advertisement.  Appropriate correction(s) is required.

§ 112(b): Furthermore, regarding independent Claim 68, since it is unclear as to what the phrase “the second application information” (bolding emphasis added) makes antecedent reference to in Claim 68, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the second application information” references a second application information not specifically/positively recited in Claim 68, references recited ad request, references some combination thereof, or references something else recited in Claim 68.  There is insufficient antecedent basis for the phrase “the second application information” recited in Claim 68, and therefore, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For 

§ 112(b): In addition, regarding Claim 68, since it is unclear as to what the phrase “the second network information” (bolding emphasis added) makes antecedent reference to in Claim 68, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the second network information” references second network information not specifically/positively recited in Claim 68, references recited ad request, references some combination thereof, or references something else recited in Claim 68.  There is insufficient antecedent basis for the phrase “the second network information” recited in Claim 68, and therefore, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the second network information” as recited in Claim 68, is understood to be any network information.  Appropriate correction(s) is required.

§ 112(b): Also, regarding independent Claim 68, since it is unclear as to what the phrase “the second device information” (bolding emphasis added) makes antecedent reference to in Claim 68, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the second device information” references second device information not specifically/positively recited in Claim 68, references recited ad request, references some combination thereof, or references something else recited in Claim 68.  There is insufficient antecedent basis for the phrase “the second device information” recited in Claim 68, and therefore, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the second device information” as recited in Claim 68, is understood to be any device information.  Appropriate correction(s) is required.

§ 112(b): Furthermore, regarding independent Claim 68, since it is unclear as to what the phrases “the second macro parameter” and “the first macro parameter” (bolding emphases added) make 

§ 112(b): In addition, regarding independent Claim 68, since it is unclear as to what the phrase “the terminal” (bolding emphasis added) makes antecedent reference to in Claim 68, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the terminal” references a terminal not specifically/positively recited in Claim 68, references recited computer network, references some combination thereof, or references something else recited in Claim 68.  There is insufficient antecedent basis for the phrase “the terminal” recited in Claim 68, and therefore, independent Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the terminal” as recited in Claim 68, is understood to be any terminal.  Appropriate correction(s) is required.

Claims 51-58 and 60-67 depend from independent Claim 50, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 51-58 and 60-67 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claim 69 directly depends from Claim 68, but does not resolve the above issues and directly inherits the deficiencies of independent Claim 68; therefore, Claim 69 is rejected under 35 U.S.C. 112(b) of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 50-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 50-69 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 50-69 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 50-69 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite providing advertising to a user (advertising event, advertising response, etc.) and then monitoring the advertising based on information collected while the advertising is provided to the user, as more particularly recited in the pending claims save for recited (non-abstract claim elements): a computer network; a terminal; an advertising platform server; an advertising monitoring server; an original monitoring URL; macro parameters in the original monitoring URL; a monitoring URL; an advertisement push request; an advertisement; a matched advertisement; determine a matched advertisement based on the second advertisement position identifier, the second application information, the second network information, and the second device information; an advertising request; an advertising response;  (only Claims 50 and 59) an advertiser; (only Claims 50 and 59) a login request; (only Claims 50 and 59) generating an original monitoring URL which includes a first macro parameter and generating a monitoring URL different from the original monitoring URL; (only Claims 50 and 59) application client in a i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Instead, any improvement is to the underlying abstract idea of monitoring the advertising that is provided to a user such as, for example, to make sure the advertising is property delivered to the user.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., a computer network including a user terminal, an ad server and an ad monitoring platform that communicate via transmitted URLs and associated parameters).  Examiner also notes that albeit independent Claims 50 and 59’s limitations are performed by the generically recited “advertising monitoring server”, “advertising platform server” and “terminal” while Claim 68’s limitations are performed by the generically recited “a transceiver” and “a processor”, these claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., a computer network including a user terminal, an ad server and an ad monitoring platform that communicate via transmitted URLs and associated parameters), and no more than a combination of the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of receiving, obtaining, calling, replacing, storing, reporting, sending and displaying, as explained in greater detail below.  As mentioned above, the claim elements in addition to the abstract idea arguably include: a computer network; a terminal; an advertising platform server; an ‐17; see buySAFE, Inc. v. Google, Inc., 765 Content Extraction”, for data recognition); each of the steps of replacing and storing encompasses a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of reporting, sending and displaying encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions that “[t]he advertising platform server…may be any device having functions of data processing and data transceiving” (emphases added by Examiner) per specification paragraph [0092] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2020/0118158 of PANG et al. (“Pang”), which corresponds to this patent application.  Similarly, Pang at paragraph [0244] of Applicant’s disclosure indicates that “[t]he advertising monitoring platform may be any existing advertising monitoring platform” (emphases added by Examiner).  Therefore, Examiner understands that Applicant’s recited “advertising platform server” and “advertising monitoring platform” may be any known server or platform known at the time of filing this case.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 50-69 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 50-69 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0067550 of Hengyu Chang (hereinafter “Chang”) in view of U.S. Patent No. 10,187,447 issued to Rizvi et al. (hereinafter “Rizvi”), which was filed in 2016.

Regarding Claim 50, Chang discloses a method for monitoring and managing digital advertisement traffic on a computer network, the computer network including a system comprising a terminal, an advertising platform server, and an advertising monitoring server; wherein the method comprises: 
the advertising monitoring server receiving a login request (e.g., ad monitoring server receiving a webpage login request with a set of parameters from a user client terminal, the set of parameters included in the request for a webpage to be displayed on the user terminal such as via a browser application running on the user terminal   —  “[w]hen a user browses a web page” —Chang at ¶ Chang at ¶ [0014]; and Chang at ¶¶ [0034] and [0057]), and generating an original monitoring URL which includes a first macro parameter, the original monitoring URL corresponds to the advertising monitoring server and a to-be-monitored advertising event, the to-be-monitored advertising event corresponds to an advertisement pushed by the advertiser onto the advertising platform server, the first macro parameter includes at least one of first program information and first device information, wherein the first program information indicates related information of the application client in a specific device in the computer network, and the first device information indicates related information of the specific device (e.g., generating a URL having at least one parameter encoded/appended therein for reporting back to an ad server when an ad conversion or ad event occurs on a user terminal, such as when an advertisement is displayed or rendered on the user terminal for the user to see or view the advertisement  — Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]); 
the advertising monitoring server sending the original monitoring URL to the advertising platform server and the advertising platform server receiving the original monitoring URL (e.g., Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]); 
the advertising platform server receiving an advertisement push request, and creating an advertisement push task including the advertisement and the original monitoring URL (e.g., advertising platform server receiving a webpage ad push request with a set of parameters included in the ad push request for an advertisement to be displayed on the user terminal such as via a browser application running on the user terminal   —  “[w]hen a user browses a web page including the advertising code, the client equipment where the user is located runs the advertising code and sends an advertising request to advertisement front-end servers” —Chang at ¶ [0003]; "advertisement request" explained —Chang at ¶ [0004]; “browser executes JavaScript code provided by background servers, collects advertisement page information (such as advertiser ID, display space size, etc.), and adds the collected advertisement page information as parameters into an advertisement request…” —Chang at ¶ [0014]; “ends with an advertisement display” on the terminal device based on the device information included in Chang at ¶ [0014]; and Chang at ¶¶ [0034] and [0057].  Examiner also notes that it may be worth being mindful that “Step 3” in Pang at prior-art Figure 2 of Applicant’s drawings as a terminal sending an ad request to an ad platform server); 
the terminal sending an advertising request to the advertising platform server, the advertising request includes an advertisement position identifier, second program information, network information, and second device information, wherein the advertisement position identifier uniquely identifies an advertisement position in an application client installed in the terminal, the second program information indicates related information of the application client in the terminal, the network information indicates related information of a network environment of the computer network, and the device information indicates related information of the terminal (e.g., user client terminal sending a webpage ad request with a set of parameters included in the ad request for an advertisement to be displayed on the user terminal such as via a browser application running on the user terminal   —  “[w]hen a user browses a web page including the advertising code, the client equipment where the user is located runs the advertising code and sends an advertising request to advertisement front-end servers” —Chang at ¶ [0003]; "advertisement request" explained —Chang at ¶ [0004]; “browser executes JavaScript code provided by background servers, collects advertisement page information (such as advertiser ID, display space size, etc.), and adds the collected advertisement page information as parameters into an advertisement request…” —Chang at ¶ [0014]; “ends with an advertisement display” on the terminal device based on the device information included in the ad request to identify the terminal device to receive the advertisement —Chang at ¶ [0014]; and Chang at ¶¶ [0034] and [0057].  Examiner also notes that it may be worth being mindful that “Step 3” in Pang at prior-art Figure 2 of Applicant’s drawings as a terminal sending an ad request to an ad platform server); 
the advertising platform server receiving the advertising request, and determining a matched advertisement based on the second advertisement position identifier, the second program information, the second network information and the second device information (e.g., comparing/matching advertisement information with each other to see if a match exists — “advertisement Chang at ¶¶ [0003] and [0034]; and Chang at ¶¶ [0048], [0053], [0054], [0103], [0139], [0141] and [0143]); 
the advertising platform server obtaining the original monitoring URL corresponding to the advertisement, and a parameter replacement rule of the advertising monitoring server corresponding to the original monitoring URL from the advertising monitoring server, wherein the parameter replacement rule includes a parameter name and a parameter encryption manner, the parameter name includes four types of parameters: advertisement position identifier, program information, network information, and device information (e.g., Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]); 
the advertising platform server replacing the second macro parameter with the first macro parameter in the original monitoring URL based on the parameter replacement rule and at least one of the program information, the network information, and the device information, and the advertising platform server generating a monitoring URL, wherein the monitoring URL is different from the original monitoring URL (e.g., Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]); 
the advertising platform server generating an advertising response and sending the advertising response to the terminal (e.g., generating the advertisement along with its monitoring URL and sending the advertisement to the user’s terminal device  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0124] and [0126]; “advertisement segment is ultimately displayed… text, pictures, multimedia, and other information presented to the user and is called an advertising space” —Chang at ¶ [0003]; “[a]dvertising displays” —Chang at ¶ [0031]; and “the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view” —Chang at ¶ [0109]; as well as sending the advertisement along with its monitoring URL to be executed/displayed on the user’s terminal device  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0124] and [0126]; “advertisement segment is ultimately displayed…on the web page….  text, pictures, multimedia, and other information presented to the user and is called an advertising space” —Chang at ¶ [0003]; “[w]hen the to-be-monitored page loads, the segment of advertising space code is run, and the parameter Chang at ¶ [0109]; and “[a]dvertising displays are monitored” —Chang at ¶ [0031]); 
the terminal receiving the advertising response and displaying the advertisement (e.g., user’s terminal device receiving and displaying the advertisement along with its monitoring URL  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0124] and [0126]; “advertisement segment is ultimately displayed…on the web page….  text, pictures, multimedia, and other information presented to the user and is called an advertising space” —Chang at ¶ [0003]; “[w]hen the to-be-monitored page loads, the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view in accordance with the encoding rule” —Chang at ¶ [0109]; and “[a]dvertising displays are monitored” —Chang at ¶ [0031]); 
after detecting the to-be-monitored advertising event, the terminal sending a first notification message to the advertisement platform server (e.g., sending or transmitting messages from the user terminal to report the ad event or ad conversion, the messages being sent to the ad server/platform when the monitoring URL is called or activated  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0066], [0124] and [0126]; “[a]dvertising displays are monitored” —Chang at ¶ [0031]; and “[w]hen the to-be-monitored page loads, the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view in accordance with the encoding rule” —Chang at ¶ [0109]), but Chang fails to explicitly disclose the program information including application information as well as the second notification message being sent to the advertising monitoring platform by calling the monitoring URL.  However, Rizvi teaches a user terminal device having an application with program information including application information as well as generating a second notification message and sending the second notification message to an advertising monitoring platform and the second notification message being used to report an advertising event to the advertising monitoring platform (e.g., Rizvi at Col. 3, lines 50-67; Rizvi at Col. 8, lines 55-62; and Rizvi at Col. 10, lines 19-35).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the program information including application information as well as the second notification message being sent to the advertising monitoring platform by calling the monitoring URL, as taught by Rizvi, into the method/system disclosed by Chang, which is directed toward monitoring Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the parameter replacement rule further comprises a monitoring domain name (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above, but Chang fails to explicitly teach wherein the device information comprises at least one of the following: an international mobile equipment identity IMEI, an operating system identifier, a terminal model, an Internet Protocol IP address, and a media access control MAC address.  However, Rizvi teaches a user terminal devices including portable devices such as smartphones executing applications (e.g., Rizvi at Col. 3, lines 20-30 and 39-49) wherein the device information comprises at least one of the following: an international mobile equipment identity IMEI, an operating system identifier, a terminal model, an Internet Protocol IP address, and a media access control MAC address (e.g., Rizvi at Col. 7, line 66 – Col. 8, line 20).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the device information comprises at least one of the following: an international mobile equipment identity IMEI, an operating system identifier, a terminal model, an Internet Protocol IP address, and a media access control MAC address, as taught by Rizvi, into the method/system taught by Chang in view of Rizvi, which is directed toward monitoring advertisement displays as well as reporting when an ad conversion or ad event occurs on the user terminal, such as when the advertisement is displayed or rendered on the user terminal for the user to see or view the advertisement (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]), because such .  

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the encryption manner comprises one of the following: a message digest algorithm 5 and no encryption  (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the to-be-monitored advertising event comprises at least one of the following: advertisement exposure and advertisement click (e.g., tracking or monitoring when the ad conversion or ad exposure occurs, such as when the advertisement is loaded or displayed to the user on the user’s terminal device  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0066], [0124] and [0126]; “advertisement segment is ultimately displayed…on the web page….  text, pictures, multimedia, and other information presented to the user and is called an advertising space” —Chang at ¶ [0003]; “[w]hen the to-be-monitored page loads, the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view in accordance with the encoding rule” —Chang at ¶ [0109]; and “[a]dvertising displays are monitored” —Chang at ¶ [0031]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above but Chang fails to explicitly teach wherein the application information comprises at least one of the following: a version number of the application, a name of the application, and a package name of the application.  However, Rizvi teaches a user terminal device having an application with program information including application information as well as generating a second notification message and sending the second notification message to an advertising monitoring platform Rizvi at Col. 3, lines 50-67; Rizvi at Col. 8, lines 55-62; and Rizvi at Col. 10, lines 19-35).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the application information comprises at least one of the following: a version number of the application, a name of the application, and a package name of the application, as taught by Rizvi, into the method/system taught by Chang in view of Rizvi, which is directed toward monitoring advertisement displays as well as reporting when an ad conversion or ad event occurs on the user terminal, such as when the advertisement is displayed or rendered on the user terminal for the user to see or view the advertisement (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the network information comprises at least one of the following: a network type and a network operator type (e.g., Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 56 above and Chang teaching wherein the network type comprises one of the following: Ethernet, WiFi, and mobile network (e.g., Figure 2 of Chang; and Chang at ¶¶ [0003], [0059] and [0072]) based on the same obviousness rational and reasoning as applied above with respect to Claim 56 from which this claim depends.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the advertising response comprises the matched advertisement (e.g., advertising response being a matching advertisement — “advertisement selection algorithm” and “advertising displays” —Chang at ¶¶ [0003] and [0034]; and Chang at ¶¶ [0048], [0053], [0054], [0103], [0139], [0141] and [0143]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Regarding Claim 59, Chang in view of Rizvi teaches a system for monitoring and managing digital advertisement traffic on a computer network, the system comprising a terminal, an advertising platform server, and an advertising monitoring server (e.g., Chang at ¶ [0029]; and Figure 1 of Chang) to perform respective processes/steps as recited in independent Claim 50 with respect to the recited advertising monitoring server, terminal, and advertising platform server of independent Claim 50, and, therefore, independent Claim 59 is rejected on the same basis(es) as applied above with respect to the corresponding functions/processes as recited in independent Claim 50.

Claims 60-67 recite substantially similar subject matter to that of respective Claims 36-38 and, therefore, Claims 60-67 are rejected on the same basis(es) as Claims 36-38, respectively.

Regarding Claim 68, Chang in view of Rizvi teaches an advertising platform server to be used in a system for monitoring and managing digital advertisement traffic on a computer network, the server comprising a transceiver and a processor configured (e.g., Chang at ¶ [0029]; and Figure 1 of Chang) to perform respective processes/steps as recited in independent Claim 50, and, therefore, Claim 68 is rejected on the same basis(es) as respectively applied above regarding independent Claim 50.

Claim 69 recites substantially similar subject matter to that of Claim 52 and, therefore, Claim 69 is rejected on the same basis(es) as Claim 52.

Response to Arguments
Applicant’s arguments in the Amendment filed on November 10, 2021, have been fully considered and are not persuasive.  Examiner notes recitation above to U.S. Patent Application Publication No. 2014/0067550 (“Chang”) and U.S. Patent No. 10,187,447 (“Rizvi”) in response to Applicant’s amendments and arguments in this “Amendment”.

Applicant's Arguments in the Amendment
(Pages 11-12)  Applicant asserts that Claims 50-69, as currently submitted, are drawn to eligible subject matter under 35 U.S.C. § 101.

(Pages 12-13)  Applicant asserts that the independent Claim 50, as currently submitted, is patentable over a combination of Chang and Rizvi.

(Page 14)  Applicant asserts that Claims 51-58, 60-67 and 69, which depend from respective independent Claims 50, 59 and 68 and include respective limitations therein, are patentably distinguishable over Chang in view of Rizvi based on at least the same reasons provided with respect to independent Claims 50, 59 and 68. 

Examiner’s Response to Applicant's Arguments
Regarding § 101, Examiner respectfully disagrees.  Please see § 101 rejections above regarding new independent Claims 50, 59 and 68 and corresponding dependent Claims 51-58, 60-67 and 69.  On page 12 of Applicant’s Amendment filed November 10, 2021, Applicant generally asserts that “the invention…provides a technical mechanism to eliminates limitations of the prior art computing systems”.  However, Applicant fails to identify what “technical mechanism” is provided by Applicant’s invention and also fails to explain what “limitations of the prior art computing systems” are allegedly eliminated by Applicant’s invention.  Consequently, Applicant's arguments amount to no more than a speculative/conclusory allegation that the pending claims support an invention under § 101.
Regarding § 103, Examiner respectfully disagrees.  Please see prior art rejections with respect to new independent Claims 50, 59 and 68, as provided above under § 103 in view of Applicant’s § 112(b) issues noted above in this Office action.

Please see above § 103 rejections with respect to independent Claims 50, 59 and 68 for at least the same reasons provided with respect to the independent claims that Claims 51-58, 60-67 and 69, depending from respective independent Claims 50, 59 and 68 and including the limitations therein, are not patentable based on dependency from respective independent claims.


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 7,930,384 issued to Lester et al. (hereinafter “Lester”) for “The tracking of ad selections (such as ad clicks for example), and/or rich levels of ad performance may be facilitated by encoding one or more ad properties in a click URL of the ad.  An intermediate URL server may be used to decode such ad properties when the ad is selected. Ad properties may include an identity of the ad; an identity of the advertiser; and/or various other ad serving parameters” —Abstract of Lester
U.S. Patent Application Publication No. 2017/0180229 of Toksoz et al. (hereinafter “Toksoz”) for “using client-generated click identifiers” —Title of Toksoz; “Responsive to a user of the client device clicking the content item, the client device generates a request to be directed to the URL of the click server associated with the content item. The click server can be configured to append a click identifier generated by the click server to the URL of the landing page of the content item (which may be a URL that causes the client device to launch another application, such as a marketplace application from where the mobile application can be installed). The client device can then launch the marketplace application. Responsive to the client device receiving a request to install the mobile application via the marketplace parameters, and make a ping to the data processing system 110, which can be recorded as a conversion” — Toksoz at ¶ [0070].
U.S. Patent Application Publication No. 2016/0373393 of Seniak et al. (hereinafter “Seniak”) for “for tracked links, if the tracking content is a wrapped link with a target URL as a parameter, in some embodiments the modified message may include the target URL in place of the wrapped link. In some embodiments in which the tracked link includes a hypertext reference URL and an identification parameter, the modified message may include the hypertext reference URL but with the identification parameter omitted” —Seniak at ¶ [0082].
U.S. Patent Application Publication No. 2015/0186913 of MANN et al. (hereinafter “Mann”) for “10-i. Based on the tracking link's origin tracking provider, generate a "change plan" to determine how the tracking link might be changed, usually by adding a URL parameter to the tracking link or modifying an existing URL parameter, so that it may subsequently hold Content Offer IDs e.g. as described in FIG. 2” —Specification of Mann.
U.S. Patent Application Publication No. 2015/0081438 for tracking URLs.
U.S. Patent Application Publication No. 2014/0067550 of Hengyu Chang (hereinafter “Chang”), which is listed in the “National Search Report” for Application Nº CN20178048198 (CN201780048198.2) - 15 March 2017 and in the “International Search Report” for Application Nº WO2017CN76719 (WOCN2017/076719) - 15 March 2017.
U.S. Patent Application Publication No. 2012/0173315 of Martini et al. (hereinafter “Martini”) for “adding a predetermined flag to the data (e.g., add a parameter to a URL, set a value in a cookie) before the advertisement information is sent from the advertising platform 113 to the application 103. This enables the fraud management console 115 to detect additional illicit activity, and investigate further” —Martini at ¶ [0097]; “comparison of the actual parameters against expected values for the parameters” —Martini at ¶ [0090]; and “a predefined set of parameters are set to build a hash for sending a report in response to a user interaction to the as platform 113, to validate the legitimacy of that specific user interaction. To detect when Martini at ¶ [0096].
U.S. Patent Application Publication No. 2010/0241510 of Jianfeng Zhang (hereinafter “Zhang”) for “At block 101, the server of the target website receives a user request for visiting the target webpage. For example, as the user clicks a[n] online advertisement at the advertisement website, a request for visiting the target webpage is sent to the server of the target website. The request has an extended URL with parameters attached after the URL of the hyperlink for the advertisement.” —Zhang at ¶ [0033]; and “parameters carried by the URL” —Zhang at ¶ [0035].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mathew R. Syrowik/Primary Examiner, Art Unit 3682